Citation Nr: 0525170	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to June 15, 2001, for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1991 to 
May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The Board notes that in June 2005, the veteran was informed 
that VA had revoked his representative's authority to 
represent VA claimants effective July 28, 2003.

The Board notes that although only the veteran's claim of 
entitlement to an earlier effective date for a grant of TDIU 
has been certified, the veteran's claim of entitlement to an 
earlier effective date for increased evaluation of mechanical 
low back pain with degenerative disc bulge is also in 
appellate status.  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran is service connected for a mechanical low back 
pain with degenerative disc bulge of lumbar spine evaluated 
as 60 percent disabling, tinnitus evaluated as 10 percent 
disabling, and left ear hearing loss evaluated as 
noncompensable, for a combined total disability evaluation of 
60 percent.

2. The record includes an unadjudicated informal TDIU claim 
in the form of a VA examination report dated June 17, 1998.


CONCLUSION OF LAW

The legal criteria have been met for an effective date of 
June 17, 1998 for TDIU.  38 U.S.C.A. § 5110 (West. 2002); 38 
C.F.R. §§ 3.155, 3.157, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the effective date 
following the grant of TDIU, and as such, represents a 
"downstream" issue as referenced in VAOPGCPREC 8-2003 
(December 22, 2003), summary published at 69 Fed. Reg. 25,180 
(May 5, 2004), a precedent opinion of VA's General Counsel 
that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 
C.F.R. § 14.507).  The opinion states that if, in response to 
notice of its decision on a claim for which VA has already 
given the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  With regard to the instant case, the Board 
finds that adequate 38 U.S.C. § 5103(a) notice was provided 
as to the original claim for increased ratings, and as such, 
the effective date assignment issue on appeal falls within 
the exception for the applicability of 38 U.S.C.A. § 5103(a).

In October 2001, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim for 
increased evaluation and also asked him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the October 2001 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to advise VA of 
any additional evidence that he would like VA to consider and 
to send VA the information or evidence to VA.  The Board 
finds that the veteran was sufficiently put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  In 
addition the Board notes that the October 2001 notice letter, 
which preceded the January 2002 rating decision, satisfies 
the timing element of the Pelegrini decision for the 
veteran's claim on appeal.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
the veteran.  

With respect to VA's duty to assist the veteran, the veteran 
was afforded a VA examination in connection with his claims.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  



II.	Earlier Effective Date Laws and Regulations

A claim for a total rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities (TDIU), qualifies as a claim for increased 
disability compensation and is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. 
§ 3.400(o)(2), which sets forth the method of determining the 
effective date of an increased evaluation.  The general rule 
provides that the effective date of such award "shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  This statutory provision is 
implemented by regulation which provides that the effective 
date will be the date of receipt of claim or the date 
entitlement arose, which ever is later.  38 C.F.R. § 
3.400(o)(1).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155.  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).  

Once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1).

VA Regulations provide that total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  

III.	Factual Background

The record indicates that the veteran filed his original 
claim for compensation in August 1992.  The application 
allowed for completion of Items 29A through 32E if the 
veteran claims to be totally disabled.  This section was 
crossed through with the indication, "SC ONLY."  A VA 
examination was conducted in February 1993 in which the 
veteran reported that he was not working.  By rating decision 
in March 1993, service connection was granted for mechanical 
low back pain with a 10 percent rating, tinnitus with a 10 
percent rating, and left ear hearing loss with a 
noncompensable rating, all effective May 14, 1992.

In May 1994, the veteran requested an increased evaluation 
for his service-connected disabilities.  A VA examination was 
conducted in July 1994 in which the veteran stated he was 
working doing odd jobs.  Based on that VA examination, by 
rating decision in January 1995, an evaluation of 40 percent 
for the veteran's low back disability was granted effective 
May 26, 1994.   

In February 1996, the veteran requested service connection 
for bilateral hip disability, bilateral knee disability, and 
numbness in hands and requested increased evolutions for his 
service-connected disabilities.  A VA examination was 
conducted in April 1996 in which the veteran reported that he 
had not worked since military service, that he went to school 
and was trained for heating and air conditioning work, but 
that no such work was available.  Based on that VA 
examination, service connection for bilateral hips and knees 
and numbness in both hands as well as increased evaluations 
for the veteran's service-connected disability were denied in 
the April 1998 rating decision.     

In May 1998, the veteran requested an increased evolution for 
his low back disability.  A VA examination was conducted in 
June 1998 in which the veteran reported that he had been on 
disability since he left military service except for an 
attempt to work folding clothing in 1994.  The veteran 
reported that he lasted just two days on that job, and he had 
to quit because of his back.  Based on that VA examination, 
an increased evaluation for the veteran's low back disability 
was denied in the July 1998 rating decision.     

After the July 1998 rating decision, no correspondence or 
evidence was received by the RO until June 15, 2001 when the 
veteran filed a formal application for increased compensation 
based on unemployability.  In August 2001, the veteran was 
afforded a VA examination in which the veteran reported that 
he had to quit his job as a laborer after the military in 
1994 secondary to increased low back symptoms.  The examiner 
stated, "Although the veteran is currently not employed, he 
would be unable to perform activities requiring climbing 
stairs or other physical and exertional activities such as 
were required as part of the essential job functions of his 
previous life long employment as a laborer."  Based on that 
VA examination, an increased rating in the veteran's low back 
disability and TDIU were denied.  The veteran appealed that 
decision, and in December 2002, the Board granted an 
increased rating of 60 percent for the veteran's low back 
disability as well as entitlement to TDIU established solely 
on the basis of impairment arising from the service-connected 
back disability.  In June 2003, the RO assigned the effective 
date of June 15, 2001, the date of the formal application. 

IV.	Discussion

Based primarily on the report of a VA examination in August 
2001, the Board found in December 2002 that the veteran's 
service-connected back disability had increased in severity.  
As the veteran then had a single service-connected disability 
rating of 60 percent or more, the Board also granted 
entitlement to TDIU under the schedular standards of 38 
C.F.R. § 4.16(a).  In this case, prior to the grant of an 
increased rating for the veteran's service-connected low back 
disability to 60 percent, the veteran did not meet the 
schedular criteria for TDIU.  Thus, prior to June 15, 2001, 
the veteran did not meet the schedular criteria for TDIU.  

The Board, however, must consider whether there was a claim 
pending for TDIU prior to June 15, 2001.

As previously discussed, the regulations generally construe 
any communication or action from a claimant indicating an 
intent to apply for one or more benefits under the laws 
administered by VA as an informal claim.  In addition, 38 
C.F.R. § 3.157 provides that once a formal claim for 
compensation has been allowed, the date of VA outpatient or 
hospital examination will be accepted as a claim when such 
reports relate to examination or treatment for which service 
connection has previously been established.

For the purposes of establishing the date of claim for a TDIU 
in the present case, the Board finds that the veteran's 
statement in the June 17, 1998 VA examination report, 
conducted to assess the severity of his low back disability, 
in which he reported that he had been on disability since he 
left military service except for an attempt to work folding 
clothing in 1994 which he was unable to hold for more than 
two days due to his back disability, constituted an informal 
claim for TDIU.  The record does not indicate that the RO 
acknowledged this informal and pending claim or forwarded the 
appropriate application form for TDIU to the veteran.  The 
Board, therefore, construes the June 2001 submission of a VA 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, as a formalization of his pending 
(and unadjudicated) informal claim.  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).

The Board has reviewed the record in order to determine 
whether an even earlier claim for a TDIU exists.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
However, there is no communication from the veteran prior to 
the June 1998 VA examination report in which he alleges that 
he cannot work due to his service-connected disabilities.  As 
noted above, in the February 1993 VA examination report, the 
veteran reported that he was not working but did not relate 
his unemployment to his service-connected disabilities; in 
the July 1994 VA examination report, the veteran reported 
that he was working doing odd jobs; and in the April 1996 VA 
examination report, the veteran reported that he had not 
worked since military service, that he went to school and was 
trained for heating and air conditioning work, but no such 
work was available.  

The Board notes that although the veteran contends that in 
1994 he became too disabled to work due to his service-
connected disabilities, unless and until the veteran 
communicated that contention to VA, he had not filed a claim.  
In short, because the facts of the case establish that the 
veteran did not file a claim for TDIU any earlier than June 
17, 1998, the earliest possible date in which he could 
conceivably be awarded TDIU is one year prior to the date of 
his claim (i.e., June 17, 1997) if  the evidence establishes 
that it was factually ascertainable that his service-
connected disabilities were so severe as to prevent him from 
retaining gainful employment on that date.  

However, prior to the August 2001 VA examination report, the 
record does not contain a finding or an opinion by a 
physician or by a vocational expert that the veteran's 
service connected disabilities precluded him from engaging in 
substantially gainful employment.  

The Board finds, therefore, that an assignment of an 
effective date of June 17, 1998 for TDIU, but no earlier, is 
warranted.  See 38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2).


ORDER

Entitlement to an effective date of June 17, 1998, for the 
grant of a total disability rating based on individual 
unemployability due to service-connected disability is 
granted.


REMAND

In July 2003, the veteran filed a notice of disagreement with 
the June 2003 rating decision that assigned an effective date 
of June 15, 2001 for the increased scheduler evaluation of 60 
percent for the veteran's mechanical low back pain with 
degenerative disc bulge.  Therefore, the Board finds that the 
veteran has probably filed a timely notice of disagreement to 
this issue and under Manlincon v. West, 12 Vet. App. 238 
(1999), a remand is required.

The veteran and his representative should 
be provided with an SOC on the issue of 
entitlement to an earlier effective date 
for the schedular evaluation of sixty 
percent for the service-connected low 
back disorder in accordance with 
Manlincon.  The veteran and his 
representative should be informed of the 
laws and regulations pertinent to the 
issue, and should also be apprised of all 
appellate rights and responsibilities 
regarding the perfection of an appeal on 
the issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


